 

Exhibit 10.8

 

AUDAX CREDIT BDC INC.

 

Subscription Documents

 

Administrator:

 

Audax Management Company, LLC

101 Huntington Avenue

Boston, Massachusetts 02199

 

 

 

 

DIRECTIONS FOR THE COMPLETION OF THE SUBSCRIPTION DOCUMENTS

 

Prospective investors must complete the Subscription Agreement, the Investor
Questionnaire (the “Investor Questionnaire”) and any necessary attachments (the
Subscription Agreement, the Investor Questionnaire and all such attachments
collectively, the “Subscription Documents”) contained in this package in the
manner described below. Capitalized terms not defined herein are used as defined
in the Confidential Private Placement Memorandum of Audax Credit BDC Inc., a
Delaware corporation (as amended or supplemented from time to time) (the
“Memorandum”). For purposes of these Subscription Documents, the “Investor” is
the person or entity for whose account the units will be purchased and that can
satisfy the representations and warranties set forth in the Subscription
Documents. Another person or entity with investment authority may execute the
Subscription Documents on behalf of the Investor, but should indicate the
capacity in which it is doing so and the name of the Investor.

 

1.           Subscription Agreement:

 

(a)          Each Investor should fill in the amount of the Capital Commitment
(as defined in the Subscription Agreement), fill in the date, print the name of
the Investor and sign (and print name, capacity and title of signatory, if
applicable) on the signature page of the Subscription Agreement.

 

(b)          Each Investor should complete the appropriate acknowledgment form
(making any changes to reflect the Investor’s circumstances).

 

2.            Investor Questionnaire:

 

(a)          In Section A, each Investor should fill in its name, type of
entity, address, tax identification or social security number, contact
person(s), telephone and facsimile numbers, email address, and the other
requested information.

 

(b)          In connection with any offering under Regulation D of the
Securities Act of 1933, as amended, each Investor should check the box or boxes
in Section B which are next to the category or categories under which each of
the equity owners of the Investor qualifies as an “accredited investor.”

 

(c)          Each Investor should check the box or boxes in Section C which are
next to the category or categories under which the Investor qualifies as a
“qualified purchaser.”

 

(d)          Each Investor that is an entity should provide the information and
respond to the questions in Section D.

 

(e)          Each Investor should respond to the questions in Sections E, F and
G.

 

(f)           Print the name of the Investor and sign (and print name, capacity
and title of signatory, if applicable) on the final page of the Investor
Questionnaire.

 

 

 

 

3.            Tax Forms:

 

Each U.S. Investor is required to fill in and sign and date the attached Form
W-9, and each non-U.S. investor is required to fill in and date the relevant
Form(s) W-8 (W-8BEN, W-8IMY, W-8ECI or W-8EXP), as applicable, in accordance
with the instructions to such Form. In the event that any applicable reduction
or exemption from U.S. federal withholding tax is claimed, each Investor is
required to provide all applicable attachments or addendums as required to claim
such exemption or reduction.

 

4.            Evidence of Authorization:

 

Each Investor must provide satisfactory evidence of authorization.

 

For Corporations:

 

Generally, Investors which are corporations must submit certified corporate
resolutions authorizing the subscription and identifying the corporate officer
empowered to sign the Subscription Documents.

 

For Partnerships:

 

Partnerships must submit a certified copy of the partnership certificate (in the
case of limited partnerships) or partnership agreement identifying the general
partners.

 

For Limited Liability Companies:

 

Limited liability companies must submit a certified copy of the limited
liability operating agreement or certificate of formation identifying the
manager or managing member, as applicable, empowered to sign the Subscription
Documents.

 

For Trusts:

 

Trusts must submit a copy of the trust agreement.

 

For Employee Benefit Plans:

 

Employee benefit plans must submit a certificate of an appropriate officer
certifying that the subscription has been authorized and identifying the
individual empowered to sign the Subscription Documents.

 

Each Investor may be required to submit further information for know your
customer and anti-money laundering purposes, including, but not limited to, the
information set forth in Exhibit A of this Subscription Agreement.

 

5.          Delivery of Subscription Documents:

 

Two (2) original completed and executed copies of the Subscription Agreement and
the Investor Questionnaire, together with the Form W-9 or W-8, (W-8BEN, W-8IMY,
W-8ECI or W-8EXP), as applicable, the appropriate acknowledgment form and any
required evidence of authorization, should be delivered to the Company at the
following address:

 

Audax Management Company, LLC

Attn: Investor Relations

101 Huntington Avenue

Boston, MA 02199

 

 

 

 

With copies via facsimile to Audax Management Company, LLC, Attention: Investor
Relations at (617) 859-1600 or via electronic mail to lprequest@audaxgroup.com,
as soon as possible.

 

Inquiries regarding subscription procedures (including, if the Investor
Questionnaire indicates that any Investor’s response to a question requires
further information) should be directed to Audax Management Company, LLC by
phone at (617) 859-1500, by fax at (617) 859-1600.

 

6.          Acceptance by the Company:

 

If the Investor’s subscription is accepted (in whole or in part) by the Company,
a fully executed set of the Subscription Documents will be returned to the
Investor. The Company may accept and countersign the Investor’s Subscription
Agreement (in whole or in part) at any time.

 

7.          Wire Instructions:

 

Please wire funds to: Audax Senior BDC Inc.

 

  Bank: Bank of America   ABA #: 026-009-593   Account Number: 0046-4056-5561  
Bank Address: 100 Federal Street, Boston, MA 02110   Reference: «InvestorName»

 

[remainder of page intentionally left blank]

 

 

 

 

SUBSCRIPTION AGREEMENT

 

Audax Credit BDC Inc.

101 Huntington Avenue

Boston, Massachusetts 02199

 

Ladies and Gentlemen:

 

1.           Subscription.

 

(a)          The undersigned (the “Investor”) subscribes for and agrees to
contribute to Audax Credit BDC Inc. or any successor thereto (the “Company”) the
aggregate capital commitment in the amount set forth on the signature page
hereto (“Capital Commitment”), and such Investor shall receive shares of common
stock of the Company at the time of each drawdown under the Capital Commitment.
The Investor understands that the Company has elected to qualify as a regulated
investment company under the Internal Revenue Code of 1986, as amended (the
“Code”).

 

The Investor acknowledges and agrees that this subscription (i) is irrevocable
on the part of the Investor, (ii) is conditioned upon acceptance by or on behalf
of the Company and (iii) may be accepted or rejected in whole or in part by the
Company in its sole discretion at any time. The Investor agrees to be bound by
all the terms and provisions of the Company’s Confidential Private Placement
Memorandum, as amended, restated and/or supplemented from time to time (the
“Memorandum”), the Company’s certificate of incorporation, substantially in the
form attached hereto as Appendix A (as amended from time to time, the
“Charter”), the Company’s bylaws, substantially in the form attached hereto as
Appendix B (as amended from time to time, the “Bylaws”), the Investment Advisory
Agreement by and between Audax Management Company (NY), LLC, our investment
adviser (the “Adviser”), substantially in the form attached hereto as Appendix C
(as amended from time to time, the “Advisory Agreement”), the Administration
Agreement by and between the Company and Audax Management Company, LLC, our
administrator (the “Administrator”), substantially in the form attached hereto
as Appendix D (as amended from time to time, the “Administration Agreement” and,
together with the Memorandum, the Charter, the Bylaws and the Advisory
Agreement, collectively the “Operative Documents”), together with this
subscription agreement (the “Subscription Agreement”). Capitalized terms not
defined herein are used as defined in the Memorandum.

 

The Company has filed a registration statement on Form 10 (the “Form 10
Registration Statement”) which registered its common stock with the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). The Form 10 Registration Statement is
not the offering document pursuant to which the Company is conducting this
offering of securities and may not include all information regarding the Company
contained in the Memorandum. Accordingly, Investors should rely exclusively on
information contained in the Memorandum in making their investment decisions.

 

(b)          Payment in cleared funds for Shares must be received three business
days prior to the Closing Date (as defined below). Subject to any legal or
regulatory restrictions before the Closing Date, the Investor’s payment (the
“Payment”) shall be held by the Company in a non-interest bearing account. If
the subscription is rejected, the Payment shall be returned promptly to the
Investor, and this Subscription Agreement shall have no force or effect.

 

 

 

 

2.           Closings.

 

(a)          The closing of the Offering (as defined in the Memorandum) will
take place at the offices of Dechert LLP at 100 Oliver St., 40th Floor, Boston,
Massachusetts 02110, on the date the Company accepts the Subscription Agreement
unless otherwise agreed to by the parties (such date being the “Closing Date”).
The Company may accept (in whole or in part) and countersign this Subscription
Agreement at any time prior to or on the Closing Date.

 

(b)          The Investor agrees to provide any information reasonably requested
by the Company to verify the accuracy of the representations contained herein,
including, without limitation, the Investor Questionnaire. Upon acceptance of
this Subscription Agreement (in whole or in part), the Company shall deliver to
the Investor or its representative, a countersigned copy of this Subscription
Agreement and other documents and instruments necessary to reflect the Capital
Commitment, including any documents and instruments to be delivered pursuant to
this Subscription Agreement.

 

3.            Drawdowns.

 

(a)          Subject to Section 3(d), the Investor agrees to purchase Shares for
an aggregate purchase price equal to its Capital Commitment, payable at such
times and in such amounts as required by the Company. The Company shall deliver
a notice (the “Drawdown Notice”) to the Investor at least ten calendar days
prior to the Drawdown (each, a “Drawdown Date”), setting forth the amount, in
U.S. dollars, of the aggregate purchase price (the “Drawdown Purchase Price”) to
be paid by the Investor to purchase Shares on such Drawdown Date. Each purchase
of Shares pursuant to a Drawdown Notice shall be made at a per Share price equal
to the then-current net asset value per Share.

 

(b)          Each Drawdown Purchase Price shall be payable, in U.S. dollars and
in immediately available funds as set forth in wire transfer instructions
included in the Drawdown Notice. In addition to the wire transfer instructions,
each Drawdown Notice shall set forth (i) the Drawdown Date, (ii) the aggregate
amount of the Drawdown and (iii) the Investor’s share of the Drawdown.

 

(c)          Concurrent with any payment of all or a portion of the Drawdown
Purchase Price, the Company shall issue to the Investor a number of Shares equal
to the amount of the Drawdown Purchase Price funded by the Investor on the
applicable Drawdown Date divided by the most recently determined net asset value
per Share as of such Drawdown Date.

 

(d)          Upon termination of the period (the “Commitment Period”) beginning
on the Closing Date and ending on the completion of an initial public offering
of the Shares or the listing of the Shares on a national securities exchange,
the Investor shall be released from any further obligation to fund any portion
of its Capital Commitment for which it has not received a Drawdown Notice prior
to the termination of the Commitment Period.

 

(e)          The Investor acknowledges and agrees that the Company intends to
allocate Drawdowns on each Drawdown Date to all Investors with an undrawn
Capital Commitment pro rata in proportion to the then undrawn Capital
Commitments of all Investors.

 

(f)           The Investor acknowledges that it may have capital commitments
pursuant to other agreements with the Company and that the Capital Commitment
pursuant to this Subscription Agreement shall in no way limit its obligations
under such other agreements.

 

 

 

 

4.            Dividend Reinvestment Program. As described more fully in the
Memorandum, the Company generally intends to distribute, out of assets legally
available for distribution, substantially all of its available earnings, as
determined by the Board in its discretion. The Company intends to reinvest all
cash distributions declared by the Board of Directors on behalf of Investors who
do not elect to receive their dividends in cash, crediting to each such Investor
a number of Shares equal to the quotient determined by dividing the cash value
of the distribution payable to such Investor by the net asset value per Share as
last determined by the Board of Directors. The Investor may elect to receive any
or all such distributions in cash by notifying the Administrator, in writing no
later than 10 days prior to the record date for the first distribution that the
Investor wishes to receive distributions in cash.

 

5.           Representations and Warranties of the Investor. To induce the
Company to accept this subscription, the Investor represents and warrants as
follows:

 

(a)          This Subscription Agreement has been duly authorized, executed and
delivered by the Investor and, upon due authorization, execution and delivery by
the Company, shall constitute the valid and legally binding agreement of the
Investor enforceable in accordance with its terms against the Investor, except
as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other laws of general
application relating to or affecting the enforcement of creditors’ rights and
remedies, as from time to time in effect, and (ii) application of equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

(b)          (i)           If the Investor is not a natural person, (A) that all
of the equity owners of the Investor are “accredited investors” within the
meaning of Regulation D under the Securities Act, (B) the Investor has the power
and authority to enter into this Subscription Agreement and each other document
required to be executed and delivered by the Investor in connection with this
subscription for Shares, and to perform its obligations hereunder and thereunder
and consummate the transactions contemplated hereby and thereby and (C) the
person signing this Subscription Agreement on behalf of the Investor has been
duly authorized to execute and deliver this Subscription Agreement and each
other document required to be executed and delivered by the Investor in
connection with this subscription for Shares.

 

(ii)         If the Investor is a natural person, the Investor has all requisite
legal capacity to acquire and hold the Shares and to execute, deliver and comply
with the terms of each of the documents required to be executed and delivered by
the Investor in connection with this subscription for Shares. The execution and
delivery by the Investor of, and compliance by the Investor with, this
Subscription Agreement and each other document required to be executed and
delivered by the Investor in connection with this subscription for Shares does
not violate, represent a breach of, or constitute a default under, any
instruments governing the Investor, any law, regulation or order, or any
agreement to which the Investor is a party or by which the Investor is bound.
This Subscription Agreement has been duly executed by the Investor and
constitutes a valid and legally binding agreement of the Investor, enforceable
against it in accordance with its terms.

 

(c)          The Shares to be acquired hereunder are being acquired by the
Investor for the Investor’s own account for investment purposes only and not
with a view to resale or distribution.

 

(d)          The Investor understands that the Company has filed an election to
be treated as a business development company under the Investment Company Act of
, as amended (the “1940 Act”), and has filed an election to be treated as a
regulated investment company within the meaning of Section 851 of the Code, for
U.S. federal income tax purposes; pursuant to those elections, the Investor
shall be required to furnish certain information to the Company as required
under Treasury Regulations § 1.852-6(a) and other regulations. If the Investor
is unable or refuses to provide such information directly to the Company, the
Investor understands that it shall be required to include additional information
on its income tax return as provided in Treasury Regulations § 1.852-7.

 

 

 

 

(e)          (i)           The Investor understands that the offering and sale
of the Shares are intended to be exempt from registration under the Securities
Act of 1933, as amended (the “Securities Act”), applicable U.S. state securities
laws and the laws of any non-U.S. jurisdictions by virtue of the private
placement exemption from registration pursuant to Regulation D of the Securities
Act, exemptions under applicable U.S. state securities laws and exemptions under
the laws of any non-U.S. jurisdictions.

 

(ii)         The Investor understands that a legend will be placed on any
certificate or certificates evidencing the Shares stating that they have not
been registered under the Securities Act and setting forth or referring to the
restrictions on transfers and sales thereof.

 

(iii)        The Investor understands that the offering and sale of the Shares
in non-U.S. jurisdictions may be subject to additional restrictions and
limitations and represents and warrants that it is acquiring its Shares in
compliance with all applicable laws, rules, regulations and other legal
requirements applicable to the Investor including, without limitation, the legal
requirements of jurisdictions in which the Investor is resident and in which
such acquisition is being consummated.

 

(f)           The Investor has been furnished and has carefully read this
Subscription Agreement, each Operative Document, in each case as amended,
restated and/or supplemented through the Closing Date, and a current copy of the
Proxy Voting Policies and Procedures of the Adviser. The Investor has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Shares, is able to bear
the risks of an investment in the Shares and understands the risks of, and other
considerations relating to, a purchase of Shares, including the matters set
forth under the caption “Risk Factors” in the Memorandum.

 

(g)          To the satisfaction of the Investor, the Investor has been
furnished any materials the Investor has requested relating to the Company, the
offering of Shares or any statement made in the Memorandum, and the Investor has
been afforded the opportunity to ask questions of representatives of the Company
concerning the terms and conditions of the offering and to obtain any additional
information necessary to verify the accuracy of any representations or
information set forth in the Memorandum.

 

(h)          Other than as set forth in this Subscription Agreement, the
Operative Documents and any separate agreement in writing with the Company
executed in conjunction with the Investor’s subscription for Shares, the
Investor is not relying upon any other information, representation or warranty
by the Company, its Adviser or any affiliate of the foregoing or any agent of
them, written or otherwise, in determining to invest in the Company and the
Investor understands that the Memorandum is not intended to convey tax or legal
advice. The Investor has consulted, to the extent deemed appropriate by the
Investor, with the Investor’s own advisers as to the financial, tax, legal,
accounting, regulatory and related matters concerning an investment in Shares
and on that basis understands the financial, tax, legal, accounting, regulatory
and related consequences of an investment in Shares, and believes that an
investment in the Shares is suitable and appropriate for the Investor.

 

(i)           If the Investor is not a “United States Person,” as defined below
(a “non-U.S. Person”),

 

 

 

 

(a)         the Investor has heretofore notified the Company in writing of such
status. For this purpose, “United States Person” means a citizen or resident of
the United States, a corporation, partnership or other entity created or
organized in or under the laws of the United States or any political subdivision
thereof, an estate the income of which is subject to U.S. federal income
taxation regardless of its source, or any trust (A) the administration of which
may be subject to the primary supervision of a U.S. court and (B) the authority
to control all of the substantial decisions of which is held by one or more U.S.
persons.

 

(b)         The Investor shall notify the Company immediately if the Investor
becomes a United States Person.

 

(c)         The Investor is acquiring the Shares for its own account for
investment purposes only and is not subscribing on behalf of or funding its
commitment with funds obtained from a United States Person.

 

(j)           If the Investor is, or is acting on behalf of, (i) an “employee
benefit plan” (as defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) that is subject to Part 4 of
Subtitle B of Title I of ERISA, (ii) a “plan” that is subject to Section 4975 of
the Code, (iii) an entity whose underlying assets include “plan assets” of any
employee benefit plan or other plan described in clause (i) or (ii) by reason of
such plan’s investment in the entity or otherwise or (iv) an employee benefit
plan subject to federal, state or local law (collectively, “Similar Law”)
similar to Section 406 of ERISA or Section 4975 of the Code (each, a “Plan”),
then the person executing this Subscription Agreement on behalf of the Plan
represents and agrees that:

 

(i)          such person has completed Section D of the Investor Questionnaire,
which, without limiting any other assurances in the Investor Questionnaire, such
person hereby specifically represents and agrees is correct and complete;

 

(ii)         such person is a “fiduciary” of such Plan within the meaning of
Section 3(21) of ERISA, Section 4975(e)(3) of the Code or Similar Law, and such
person is authorized and has the discretion to execute the Subscription
Agreement (the “Fiduciary”);

 

(iii)        unless otherwise indicated in writing to the Company, the Plan is
not a participant-directed defined contribution plan;

 

(iv)        the Plan’s investment in the Company has been duly authorized under,
and conforms in all respects to, the documents governing the Plan and the
Fiduciary and complies with all applicable requirements of ERISA, the Code or
Similar Law;

 

(v)         the Fiduciary is: (1) responsible for the decision to invest in the
Company; (2) independent of the Company, the Adviser and their respective
employees, officers, representatives and affiliates; and (3) qualified to make
such investment decision;

 

(vi)        the Adviser and the Company and their respective employees,
officers, representatives and affiliates do not have investment discretion, and
are not otherwise acting in a fiduciary capacity, with respect to the investment
of the Plan’s assets in the Company, and, without limiting the generality of the
foregoing, the Fiduciary has not relied on, and is not relying on, any
investment advice or recommendation of any such person with respect to the
Plan’s investment in the Company;

 

 

 

 

(vii)       the Plan’s acquisition, holding and disposition of interests in the
Company do not and will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or violation
of Similar Law;

 

(viii)      the Fiduciary expressly acknowledges that the Board of Directors has
the authority to require the redemption, withdrawal or other cancellation of any
Shares if the Board of Directors determines that the continued holding of such
Shares, in the opinion of the Board of Directors, could result in the Company
being subject to ERISA or Section 4975 of the Code;

 

(ix)         the Fiduciary has been informed about the fee structure of the
Company, including, but not limited to, any performance fee or allocation, and
has concluded that such fees are reasonable and the investment in the Company
otherwise constitutes a reasonable contract or arrangement; and

 

(x)         the Fiduciary acknowledges and agrees that neither the Adviser nor
any of its employees, representatives or affiliates will be a fiduciary with
respect to the Plan as a result of the Plan’s investment in the Company,
pursuant to the provisions of ERISA, the Code or any applicable Similar Laws, or
otherwise.

 

If applicable, the Investor has identified its status as a Benefit Plan Investor
(as defined below) to the Company in its completed Investor Questionnaire.  If
the Investor has identified to the Company in its completed Investor
Questionnaire that it is not currently a Benefit Plan Investor, but becomes a
Benefit Plan Investor, without limiting the remedies available in the event of a
breach, the Investor shall forthwith disclose to the Adviser promptly in writing
such fact and also the percentage of such Investor’s equity interests held by
Benefit Plan Investors.  For these purposes, a “Benefit Plan Investor” is (i) an
“employee benefit plan” as defined in and subject to Part 4 of Subtitle B of
Title I of ERISA, (ii) a “plan” as defined in and subject to Section 4975 of the
Code, and (iii) any entity whose underlying assets are deemed for purposes of
ERISA or Section 4975 of the Code to include “plan assets” by reason of such
plan’s investment in the entity or otherwise. Without limiting the remedies
available in the event of a breach, the Investor agrees to notify the Adviser
promptly in writing if there is any change in the percentage of the Investor’s
assets that are treated as “plan assets” for purposes of Section 3(42) of ERISA
and any regulations promulgated thereunder as set forth in the Investor
Questionnaire to this Subscription Agreement.

 

(k)          If the Investor is an insurance company and is investing the assets
of its general account (or the assets of a wholly owned subsidiary of its
general account) in the Company, it has identified in the Investor Questionnaire
whether the assets underlying the general account constitute “plan assets” under
Section 401(c) of ERISA. Without limiting the remedies available in the event of
a breach, the Investor agrees promptly to notify the Company in writing if there
is a change in the percentage of the general account’s assets that constitute
plan assets for purposes of ERISA or Section 4975 of the Code, and shall
disclose such new percentage ownership.

 

(l)           The Investor was offered the Shares through private negotiations,
not through any general solicitation or general advertising.

 

 

 

 

(m)         Neither the Investor, nor any of its affiliates or beneficial
owners, (i) appears on the list of Specially Designated Nationals and Blocked
Persons maintained by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”), the list of Foreign Sanctions Evaders
maintained by OFAC, or any other lists of restricted parties maintained by the
U.S. Government, nor are they otherwise a party with which any entity is
prohibited to deal under the laws of the United States, or (ii) is a Person
identified as a terrorist organization on any other relevant lists maintained by
governmental authorities. The Investor further represents and warrants that the
monies used to fund the investment in the Shares are not derived from, invested
for the benefit of, or related in any way to, and that no monies or dividends
received as a result of the investment in the Shares will be provided to or for
the benefit of, the governments of, or persons within, any country (A) under a
U.S. embargo enforced by OFAC, (B) that has been designated as a
“non-cooperative country or territory” by the Financial Action Task Force on
Money Laundering or (C) that has been designated by the U.S. Secretary of the
Treasury as a “primary money laundering concern.” The Investor further
represents and warrants that the Investor: (1) has conducted thorough due
diligence with respect to all of its beneficial owners, (2) has established the
identities of all beneficial owners and the source of each of the beneficial
owner’s funds and (3) will retain evidence of any such identities, any such
source of funds and any such due diligence. The Investor further represents and
warrants that the Investor does not know or have any reason to suspect that (x)
the monies used to fund the Investor’s investment in the Shares have been or
will be derived from or related to any illegal activities, including money
laundering activities, and (y) the proceeds from the Investor’s investment in
the Shares will be used to finance any illegal activities. The representations
with respect to the Investor’s policies, procedures and records in that certain
letter from the Adviser to the Company’s Custodian (a copy of which was provided
to the Investor) are accurate.

 

(n)          None of the information concerning the Investor nor any statement,
certification, representation or warranty made by the Investor in this
Subscription Agreement or in any document required to be provided under this
Subscription Agreement (including the Investor Questionnaire and any forms W-9
or W-8 (W-8BEN, W-8IMY, W-8ECI or W-8EXP), as applicable, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein or herein not misleading.

 

(o)          The execution, delivery and performance of this Subscription
Agreement by the Investor do not and will not result in a breach of any of the
terms, conditions or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, credit agreement, note or other evidence of
indebtedness, or any lease or other agreement, or any license, permit, franchise
or certificate, to which the Investor is a party or by which it is bound or to
which any of its properties are subject, or require any authorization or
approval under or pursuant to any of the foregoing, violate the organizational
documents of the Investor, or violate in any material respect any statute,
regulation, law, order, writ, injunction or decree to which the Investor is
subject. The Investor has obtained all authorizations, consents, approvals and
clearances of all courts, governmental agencies and authorities and such other
persons, if any, required to permit the Investor to enter into this Subscription
Agreement and to consummate the transactions contemplated hereby.

 

6.           Additional Limitations on Transfer of Shares. The Investor agrees
that:

 

(a)          (i)           The Investor may not transfer any of its Shares
unless (A) the Company provides its prior written consent, (B) the Transfer is
made in accordance with applicable securities laws and (C) the Transfer is
otherwise in compliance with the transfer restrictions set forth in Appendix E.
No Transfer shall be effectuated except by registration of the Transfer on the
Company’s books. Each transferee must agree to be bound by these restrictions
and all other obligations as an Investor in the Company.

 

“Transfer” shall mean sell, offer for sale, exchange, transfer, assign, pledge,
hypothecate or otherwise dispose of.

 

 

 

 

(ii)         The Investor acknowledges and understands that there are other
substantial restrictions on the transferability of Shares under this
Subscription Document, the Operative Documents and under applicable law
including the fact that (A) there is no established market for the Shares and it
is possible that no public market for the Shares will develop; (B) the Shares
are not currently, and Investors have no rights to require that the Shares be,
registered under the Securities Act or the securities laws of the various states
or any non-U.S. jurisdiction and therefore cannot be Transferred unless
subsequently registered or unless an exemption from such registration is
available; and (C) the Investor may have to hold the Shares herein subscribed
for and bear the economic risk of this investment indefinitely, and it may not
be possible for the Investor to liquidate its investment in the Company.

 

7.           Disclosure of Investor’s Information. The Investor acknowledges and
agrees that certain non-public information concerning the Investor set forth in
this Agreement or otherwise disclosed by the Investor to the Company, or other
agents of the Company, such as the Investor’s name, address, social security
number, assets and income, and information regarding the Investor’s investment
in the Company (collectively, the “Information”) (i) may be disclosed to the
Adviser, Administrator, attorneys, accountants and auditors in furtherance of
the Company’s business and to other service providers such as brokers who may
have a need for the Information in connection with providing services to the
Company, (ii) to third party service providers or financial institutions who may
be providing marketing services to the Company; provided that such persons must
agree to protect the confidentiality of the Information and use the Information
only for the purposes of providing services to the Company, and (iii) as
otherwise required or permitted by applicable law. The Company, Adviser and
Administrator restrict access to the Information to its employees who need to
know the Information to provide services to the Company and maintain physical,
electronic and procedural safeguards that comply with U.S. federal standards to
guard the Information.

 

8.           Compliance with Laws.

 

(a)          The Investor shall provide to the Company at any time such
information as the Company determines to be necessary or appropriate (A) to
comply with the anti-money laundering laws, rules and regulations of any
applicable jurisdiction and (B) to respond to requests for information
concerning the identity of Investors from any governmental authority,
self-regulatory organization or financial institution in connection with its
anti-money laundering compliance procedures, or to update such information.
Failure to provide such information upon request may result in the compulsory
redemption of the Investor’s Shares.

 

(b)          To comply with applicable U.S. anti-money laundering laws and
regulations, all payments and contributions by the Investor to the Company, and
all payments and distributions to the Investor, shall only be made in the
Investor’s name and to and from a bank account of a bank based or incorporated
in or formed under the laws of the United States or that is regulated in and
either based or incorporated in or formed under the laws of the United States
and that is not a “foreign shell bank” within the meaning of the U.S. Bank
Secrecy Act (31 U.S.C. § 5311 et seq.), as amended, and the regulations
promulgated thereunder by the U.S. Department of the Treasury, as such
regulations may be amended from time to time.

 

(c)          The Investor understands and agrees that the Company may not accept
any amounts from a prospective Investor if such prospective Investor cannot make
the representations set forth above. If an existing Investor cannot make such
representations, the Company may require the withdrawal of such Investor from
the Company.

 

 

 

 

(d)          The Investor acknowledges and agrees that, in order to comply with
the provisions of the U.S. Foreign Account Tax Compliance Act (“FATCA”) and
avoid the imposition of U.S. federal withholding tax, the Company and
Administrator may from time to time require further information and/or
documentation from the Investor and, if and to the extent required under FATCA,
the Investor’s direct and indirect beneficial owners (if any), relating to or
establishing such person’s identity, residence (or jurisdiction of formation)
and income tax status, and may provide or disclose such information and
documentation to the U.S. Internal Revenue Service.  The Investor agrees that it
shall provide such information and documentation concerning itself and its
beneficial owners, if any, as and when requested by the Company or the
Administrator sufficient for the Company to comply with its obligations under
FATCA.  The Investor acknowledges that, if the Investor does not provide the
requested information and documentation, the Company may, at its sole option and
in addition to all other remedies available at law or in equity, immediately
redeem such Investor’s Shares, reduce such Investor’s Capital Commitment,
prohibit additional investments, decline or delay any redemption requests by the
Investor and/or deduct from such Investor’s account and retain amounts
sufficient to indemnify and hold harmless the Company from any and all
withholding taxes, interest, penalties and other losses or liabilities suffered
by the Company on account of the Investor not providing all requested
information and documentation in a timely manner.  The Investor shall have no
claim against the Company, the Administrator, the Adviser or any of their
respective affiliates for any form of damages or liability as a result of any of
the aforementioned actions.

 

9.           Credit Facilities. The Investor acknowledges and agrees that the
Company may enter into one or more revolving or other credit facilities with one
more syndicates of banks or otherwise incur indebtedness. In connection
therewith, each Investor hereby agrees to cooperate with the Company and provide
financial information and other documentation reasonably and customarily
required to obtain such facilities.

 

10.          Dividend Reinvestment. Notwithstanding anything to the contrary
provided in Section 4, in the event that the Investor has not otherwise elected
to receive its dividends in cash and the reinvestment of any dividend (or any
portion thereof) on behalf of the Investor would cause the Investor to hold in
aggregate more than three percent (3%) of the outstanding Shares, the Investor
shall be deemed to have elected to receive such dividend (or any portion
thereof) in cash (but only to the extent necessary to avoid the occurrence of
the foregoing consequence).

 

11.         Further Advice and Assurances. All information which the Investor
has provided to the Company, including the information in the Investor
Questionnaire, is true, correct and complete as of the date hereof, and the
Investor agrees to notify the Company immediately in writing if any
representation, warranty or information contained in this Subscription Agreement
or any of the information in the Investor Questionnaire, becomes untrue at any
time. The Investor agrees to provide such information and execute and deliver
such documents with respect to itself and its direct and indirect beneficial
owners as the Company may from time to time reasonably request to determine the
eligibility of the Investor to purchase Shares in the Company, to verify the
accuracy of the Investor’s representations and warranties herein, establish the
identity of the Investor and the direct and indirect participants in its
investment in Shares, to the extent applicable, to effect any transfer and
admission and/or to comply with any law, rule or regulation to which the Company
may be subject, including, without limitation, compliance with anti-money
laundering laws and regulations or for any other reasonable purpose.

 

12.         Power of Attorney. (a) The Investor, by its execution hereof, hereby
irrevocably makes, constitutes and appoints the Company as its true and lawful
agent and attorney-in-fact, with full power of substitution and full power and
authority in its name, place and stead, to make, execute, sign, acknowledge,
swear to, record and file:

 

(i)          any and all filings required to be made by the Investor under the
Exchange Act with respect to any of the Company’s securities which may be deemed
to be beneficially owned by the Investor under the Exchange Act;

 

 

 

 

(ii)         all certificates and other instruments deemed advisable by the
Company in order for the Company to enter into any borrowing or pledging
arrangement;

 

(iii)        all certificates and other instruments deemed advisable by the
Company to comply with the provisions of this Subscription Agreement and
applicable law or to permit the Company to become or to continue as a business
development company and/or regulated investment company under the Code; and

 

(iv)        all other instruments or papers not inconsistent with the terms of
this Subscription Agreement, which may be required by law to be filed on behalf
of the Company.

 

(b)          With respect to the Investor and the Company, the foregoing power
of attorney:

 

(i)          is coupled with an interest and shall be irrevocable;

 

(ii)         may be exercised by the Company either by signing separately as
attorney-in-fact for the Investor or, after listing all of the Investors,
executing an instrument, by a single signature of the Company acting as
attorney-in-fact for all of them;

 

(iii)        shall survive the assignment by the Investor of the whole or any
fraction of its Shares;

 

(iv)        may not be used by the Company in any manner that is inconsistent
with the terms of this Subscription Agreement and any other written agreement
between the Company and the Investor.

 

13.         Indemnity. The Investor understands that the information provided
herein (including the Investor Questionnaire) shall be relied upon by the
Company for the purpose of determining the eligibility of the Investor to
purchase Shares in the Company. To the fullest extent permitted under applicable
law, the Investor agrees to indemnify and hold harmless the Company, the
Adviser, the Administrator, and their affiliates and each partner, member,
officer, director, employee and agent thereof, from and against any loss, damage
or liability due to or arising out of a breach of any representation, warranty
or agreement of the Investor contained in this Subscription Agreement (including
the Investor Questionnaire) or in any other document provided by the Investor to
the Company or in any agreement executed by the Investor in connection with the
Investor’s investment in Shares.

 

14.         Miscellaneous. This Subscription Agreement is not transferable or
assignable by the Investor. Any purported assignment of this Subscription
Agreement shall be null and void. The representations and warranties made by the
Investor in this Subscription Agreement (including the Investor Questionnaire)
shall survive the closing of the transactions contemplated hereby and the
dissolution of the Company without limitation as to time. The Investor
Questionnaire, including the representations and warranties contained therein,
is an integral part of this Subscription Agreement, and shall be deemed
incorporated by reference herein. This Subscription Agreement may be executed in
one or more counterparts, all of which together shall constitute one instrument.
The headings contained in this Subscription Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Subscription Agreement. Notwithstanding the place where this Subscription
Agreement may be executed by any of the parties hereto, the parties expressly
agree that this Subscription Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware, and the parties hereto submit
to the non-exclusive jurisdiction of the Delaware courts.

 

 

 

 

15.         Confidentiality. The Investor acknowledges that the Memorandum and
other information relating to the Company has been submitted to the Investor on
a confidential basis for use solely in connection with the Investor’s
consideration of the purchase of Shares. The Investor agrees that, without the
prior written consent of the Company (which consent may be withheld at the sole
discretion of the Company), the Investor shall not (a) reproduce the Memorandum
or any other information relating to the Company, in whole or in part, or (b)
disclose the Memorandum or any other information relating to the Company to any
person who is not an officer or employee of the Investor who is involved in its
investments, or partner (general or limited) or affiliate of the Investor (it
being understood and agreed that if the Investor is a pooled investment fund, it
shall only be permitted to disclose the Memorandum or other information related
to the Company if the Investor has required its investors to enter into
confidentiality undertakings no less onerous than the provisions of this Section
15), except to the extent (1) such information is in the public domain (other
than as a result of any action or omission of the Investor or any person to whom
the Investor has disclosed such information) or (2) such information is required
by applicable law or regulation to be disclosed; provided, however, that in the
event disclosure is required pursuant to clause (2), the Investor agrees to (a)
inform the Company of the full circumstances of the required disclosure, (b)
consult with the Company as to the possible steps to avoid or limit the required
disclosure and to take such steps where they would not result in material
adverse consequences to the Investor and (c) provide the Company with an
opportunity to review the contents of any such disclosure. The Investor further
agrees to return the Memorandum and any other information relating to the
Company if no purchase of Shares is made or upon the Company’s request
therefore. The Investor acknowledges and agrees that monetary damages would not
be sufficient remedy for any breach of this section by the Investor, and that in
addition to any other remedies available to the Company in respect of any such
breach, the Company shall be entitled to specific performance and injunctive or
other equitable relief as a remedy for any such breach.

 

16.          Necessary Acts, Further Assurances. The parties shall at their own
cost and expense execute and deliver such further documents and instruments and
shall take such other actions as may be reasonably required or appropriate to
evidence or carry out the intent and purposes of this Subscription Agreement or
to show the ability to carry out the intent and purposes of this Subscription
Agreement.

 

17.          No Joint Liability Among the Company, the Adviser, and the
Administrator. The Company shall not be liable for the fulfillment of any
obligation or the accuracy of any representation of the Adviser, or the
Administrator under or in connection with this Subscription Agreement, the
Adviser shall not be liable for the fulfillment of any obligation or the
accuracy of any representation of the Company, or the Administrator under or in
connection with this Subscription Agreement and the Administrator shall not be
liable for the fulfillment of any obligation or the accuracy of any
representation of the Company, or the Adviser under or in connection with this
Subscription Agreement. There shall be no joint and several liability of the
Company, the Adviser and the Administrator for any obligation under or in
connection with this Subscription Agreement.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
a deed on the date set forth below.

 

Date:     Capital Commitment                 100 Million USD ONLY              
    $  100,000,000                 INDIVIDUAL INVESTOR:                        
(Print Name)                         (Signature)                        
(Witnessed By)                 PARTNERSHIP, CORPORATION, LIMITED LIABILITY
COMPANY, TRUST, CUSTODIAL ACCOUNT, OTHER INVESTOR:                 Mercer Audax
Credit Feeder Fund LP       (Print Name of Entity)                 By:         
(Signature)                         (Print Name and Title)                      
  (Witnessed By)

 

Agreed and accepted:       AUDAX CREDIT BDC INC.       By:     Name:   Title:  

 

[Signature Page to Subscription Agreement]

 

 

 

 

INVESTOR QUESTIONNAIRE

 

A. General Information                   1. Print Full Name of Investor:        
            Individual:               First Middle Last               Entity:  
Mercer Audax Credit Feeder Fund LP       Name of Entity

 

To assist the Company in preparing its tax filings, please check the category
into which you fall:

 

Partnership x Corporation ¨ S-Corporation ¨ Estate ¨ Grantor Trust ¨    
Trust-EIN (a trust with an   Trust-SSN (a trust with an   EIN in this format:
12-3456789) ¨ EIN in this format: 123-45-6789) ¨ IRA-EIN ¨ IRA-SSN ¨ Exempt
Organization ¨     LLP ¨ LLC ¨ Nominee-EIN ¨ Nominee-SSN ¨ Other ¨    

 

Jurisdiction of Organization: Cayman Islands     Location of Domicile: Cayman
Islands*

 

2. U.S. Taxpayer Identification or
Social Security Number: N/A       3. Date of Birth:         4. Primary Contact
Person for this Account and for General Notices:

 

  Name:               Address:                               Telephone:        
      Fax:    

 

* Investor is a Cayman Islands exempted limited partnership that has a US
general partner and is beneficially owned by non-US investors. Attached is Form
W-8 IMY for the Investor along with Forms W-8 from beneficial owners and a
withholding statement, including tax treaty jurisdictions.

 

 

 

 

4.__________________________Residence (if an individual) or Principal Place of
Business (if an entity) of the Investor (no P.O. Boxes, if any):





 

Principal Place of Business:



 

Address:  c/o Mercer Investment Management, Inc.   701 Market Street, Suite 1100
 

Saint Louis, MO 63101

    Telephone:  

 (314) 588-2500

    Fax:

 (314) 588-2525

    E-mail:  

 

5. For distributions of cash, please wire funds to the following bank account:  
      Bank Name:           Bank Location:           Account Number:          
Account Name:           Bank’s Routing No.:           For further credit to:    
      (if any)           Reference:           SWIFT Code:         6. For
distributions in-kind, please:         Credit securities to my brokerage account
at the following firm:         Firm Name:           Address:           Account
Name:           Account Number:           DTC Number:  

 

 

 

 

B.           Regulation D – Accredited Investor Status

 

The Investor represents and warrants that each equity owner of the Investor is
an “accredited investor” within the meaning of Regulation D under the Securities
Act, and has indicated below each category under which such equity owner
qualifies as an “accredited investor.”

 

The Investor is:

 



¨ (i) an individual who had an income in excess of $200,000 in each of the two
most recent years (or joint income with his or her spouse in excess of $300,000
in each of those years) and has a reasonable expectation of reaching the same
income level in the coming year;       ¨ (ii)

an individual who has a net worth (or joint net worth with his or her spouse) in
excess of $1,000,000. For purposes of determining the Investor’s net worth, the
Investor must exclude the value of his or her primary residence and any
indebtedness secured by the primary residence up to its fair market value (i.e.,
any indebtedness secured by the residence that is in excess of the value of the
home should be considered a liability and deducted from the Investor’s net
worth).  The Investor must also subtract from his or her net worth any
indebtedness secured by his or her primary residence that was obtained within
the sixty days preceding the effective date of his or her subscription, unless
such indebtedness was used to acquire the residence (in which case, the rule set
forth in the preceding sentence would govern the application of such
indebtedness when calculating the Investor’s net worth);

 

¨ (iii) a broker or dealer registered pursuant to Section 15 of the Exchange
Act;       ¨ (iv) a bank as defined in Section 3(a)(2) of the Securities Act or
any savings and loan association as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity;       ¨
(v)

an insurance company as defined in Section 2(a)(13) of the Securities Act;

 

¨ (vi) an investment company registered under the 1940 Act;       ¨ (vii) an
Individual Retirement Account (“IRA”) or revocable trust and the individual who
established the IRA or each grantor of the trust is an accredited investor on
the basis of (i) or (ii) above;       ¨ (viii) a self-directed pension plan and
the participant who directed that assets of his or her account be invested in
the Company is an accredited investor on the basis of (i) or (ii) above and such
participant is the only participant whose account is being invested in the
Company;       ¨ (ix) a pension plan which is not a self-directed plan and which
has total assets in excess of $5,000,000;       ¨ (x) a trust which consists of
a single trust (a) with total assets in excess of $5,000,000, (b) which was not
formed for the specific purpose of investing in the Company and (c) whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters that he or she is capable of evaluating the
merits and risks of the prospective investment;



 

 

 

 



x (xi) a corporation, a partnership, a limited liability company or a
Massachusetts or similar business trust, that was not formed for the specific
purpose of acquiring an interest in the Company, with total assets in excess of
$5,000,000;       ¨ (xii) an organization described in Section 501(c) of the
Code, and exempt from U.S. income tax pursuant to Section 501(a) of the Code
with total assets in excess of $5,000,000;       ¨ (xiii) an entity in which all
of the equity owners are accredited investors;       ¨ (xiv)  (A) a business
development company as defined in Section 2(a)(48) of the 1940 Act or (B) a
Small Business Investment Fund licensed by the United States Small Business
Administration under Section 301(c) or (d) of the Small Business Investment
Company Act of 1958;       ¨ (xvi) a private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940, as
amended;       ¨ (xvii) a director or executive officer of the Company; or      
¨ (xviii) none of the above applies (further information may be required).



 

Check all applicable categories.

 

 

 

 

C.           Qualified Purchaser Status

 

Qualified Purchaser Status.  Please mark the appropriate box next to each
description applicable to the Investor:

 



(1) ¨   A natural person (including any person who will hold a joint, community
property, or other similar shared ownership interest in the Company with that
person’s qualified purchaser spouse) who owns at least $5,000,000 in
“Investments” (as defined in Rule 2a51-1 under the 1940 Act).

 

(2) ¨   A company* that owns at least $5,000,000 in Investments and that is
owned directly or indirectly by or for two or more natural persons who are
related as siblings or spouse (including former spouses), or direct lineal
descendants by birth or adoption, spouses of such persons, the estates of such
persons, or foundations, charitable organizations, or trusts established by or
for the benefit of such persons.

 

(3) ¨   A trust that is not covered by clause (2) above, and that was not formed
for the specific purpose of investing in the Company, as to which the trustee or
other person authorized to make decisions with respect to the trust, and each
settlor or other person who has contributed assets to the trust, is a person
described in clause (1), (2), or (4) below.

 

(4) x   A person (including a company), acting for its own account or the
accounts of other qualified purchasers, who in the aggregate owns and invests on
a discretionary basis, not less than $25,000,000 in Investments.

 

(5) ¨   A natural person (including any person who will hold a joint, community
property, or other similar shared ownership interest in the Company with that
person’s qualified purchaser spouse) who owns at least $5,000,000 in
Investments.

 

(6) ¨   A “Qualified Institutional Buyer” as defined in Rule 144A under the
Securities Act (as that term is modified by the limitations imposed thereon by
Rule 2a51-1(g)(1) under the 1940 Act).

 

(7) ¨   A company, regardless of the amount of its Investments, where each of
the beneficial owners of securities issued by such company is a person described
in clause (1), (2), (3), (4), or (5).  (If this item is checked, please contact
the Company.  Additional requirements may apply.)



  

 



*For purposes of this Question, “company” includes a corporation, a partnership,
an association, a joint-stock company, a trust or a fund.  In order to be a
“qualified purchaser” any company that both (i) would, but for an exception
provided in Sections 3(c)(1) or 3(c)(7) of the 1940 Act, be an investment
company and (ii) was in existence prior to May 1, 1996, must have complied with
the consent provisions of Section 2(a)(51)(C) of the 1940 Act.

 

 

 

 

D.           Required Supplemental Data

 

1.            Is the Investor, or is the Investor acting (directly or
indirectly) on behalf of or using the assets of, a person that is or will be a
Benefit Plan Investor (as defined below)?

 

¨ Yes x No

 

A “Benefit Plan Investor” is as defined in 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of the U.S. Employee Retirement Income Security Act of
1974, as amended (“ERISA”) (the “Plan Asset Regulation”) and includes (i) an
“employee benefit plan” subject to Part 4, Subtitle B of Title I of ERISA, (ii)
a “plan” subject to Section 4975 of the Code, and (iii) any entity whose
underlying assets include “plan assets” by reason of such employee benefit
plan’s or other plan’s investment in the entity or otherwise. A Benefit Plan
Investor can also include an insurance company general account the assets of
which are considered for purposes of ERISA or Section 4975 of the Code to be
assets of a Benefit Plan Investor.

 

2.          If the Investor is, or is acting (directly or indirectly) on behalf
of or using the assets of, a person that is or will be a Benefit Plan Investor,
the Investor is:

 

¨ (a) an “employee benefit plan” or trust that is subject to Part 4, Subtitle B
of Title I of ERISA;     ¨ (b) a “plan” to which Section 4975 of the Code
applies;     ¨ (c) an entity (other than an insurance company general account)
whose underlying   assets include “plan assets” by reason of an employee benefit
plan’s or other plan’s investment in the entity or otherwise for purposes of
ERISA or Section 4975 of the Code;       If Item 2(c) above is applicable,
insert the maximum percentage of the assets of the entity that constitutes or
may in the future constitute “plan assets” during the period of its investment
in the Company:       _________%     ¨ (d) An insurance company using assets of
its general account (directly or through subsidiaries) that are subject to ERISA
or Section 4975 of the Code (including, without limitation, by virtue of Section
401(c) of ERISA).       If Item 2(d) above is applicable, insert the maximum
percentage of the general account as a whole that constitutes or may in the
future constitute “plan assets” during the period of its investment in the
Company:       _________%

 

Without limiting the remedies available in the event of a breach, the Investor
agrees promptly to notify the Adviser in writing if there is a change in the
percentage set forth above, or any other response above, at such time or times
as the Adviser may request.

 

 

 

 

3.            If the Investor is not subject to Title I of ERISA or Section 4975
of the Code, indicate whether or not such Investor is subject to any other
federal, state, local, non-U.S. or other laws or regulations that could cause
the underlying assets of the Company to be treated as assets of the Investor by
virtue of its investment in the Company and thereby subject the Company and the
Adviser (or other persons responsible for the investment and operation of the
Company’s assets) to laws or regulations that are similar to Section 406 of
ERISA or Section 4975 of the Code.

 

¨ Yes x No

 

E.           Certain Unregistered Private Investment Companies:

 

Is the Investor a private investment company which is not registered under the
1940 Act in reliance on:

 

Section 3(c)(1) thereof? ¨ Yes x No       Section 3(c)(7) thereof? x Yes ¨ No

 

F.           Controlling Persons:

 

Is the undersigned or will the undersigned be a person (including an entity)
that has discretionary authority or control with respect to the assets of the
Company or a person who provides investment advice with respect to the assets of
the Company or an “affiliate” of such a person? For purposes of this
representation and agreement, an “affiliate” is any person controlling,
controlled by or under common control with any such person, including by reason
of having the power to exercise a controlling influence over the management or
policies of such person.

 

¨ Yes x No

 

G.           Related Parties/Other Beneficial Interests:

 

1.            To the best of the Investor’s knowledge, does the Investor
control, or is the Investor controlled by or under common control with, any
other Investor in the Company?

 

¨ Yes x No

 

If the question above was answered “Yes,” please indicate the name of such other
investor in the space below:

 

____________________________________

 

2.            Will any other person or persons have a beneficial interest in the
Shares to be acquired hereunder (other than as a shareholder, partner, policy
owner or other beneficial owner of equity interests in the Investor)? (By way of
example, and not limitation, “nominee” Investors or Investors who have entered
into swap or other synthetic or derivative instruments or arrangements with
regard to the Shares to be acquired herein would check “Yes”)

 

¨ Yes x No

 

If either question above was answered “Yes,” please contact the Administrator
for additional information that will be required.

 

 

 

 

H.           BHC Investor Status:

 

Is the Investor a “BHC Investor”?1

 

¨ Yes

x No

 

[remainder of page intentionally left blank]

 

 



1 A “BHC Investor” is defined as an Investor that is a bank holding company, as
defined in Section 2(a) of the Bank Holding Company Act of 1956, as amended (the
“BHC Act”), a non-bank subsidiary (for purposes of the BHC Act) of a bank
holding company, a foreign banking organization, as defined in Regulation K of
the Board of Governors of the Federal Reserve System (12 C.F.R. § 211.23) or any
successor regulation, or a non-bank subsidiary (for purposes of the BHC Act) of
a foreign banking organization which subsidiary is engaged, directly or
indirectly in business in the United States and which in any case holds Shares
for its own account.

 

 

 

 

  Signatures:       INDIVIDUAL:           (Signature)           (Print Name)    
  PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, TRUST, CUSTODIAL ACCOUNT,
OTHER:         Mercer Audax Credit Feeder Fund LP   (Name of Entity)         By:
               (Signature)           (Print Name and Title)

 

 

 

 

APPENDIX A

 

[CERTIFICATE OF INCORPORATION]

 

 

 

 

APPENDIX B

 

[BYLAWS]

 

 

 

 

APPENDIX C

 

[FORM OF ADVISORY AGREEMENT]

 

 

 

 

APPENDIX D

 

[FORM OF ADMINISTRATION AGREEMENT]

 

 

 

 

APPENDIX E

 

TRANSFER RESTRICTIONS

 

No Transfer of the Investor’s Capital Commitment or all or any fraction of the
Investor’s Shares may be made without (i) registration of the Transfer on the
Company books and (ii) the prior written consent of the Administrator. In any
event, the consent of the Company may be withheld (x) if the creditworthiness of
the proposed transferee, as determined by the Company in its sole discretion, is
not sufficient to satisfy all obligations under the Subscription Agreement or
(y) unless, in the opinion of counsel (who may be counsel for the Company or the
Investor) satisfactory in form and substance to the Company:

 

·such Transfer would not violate the Securities Act, the 1940 Act or any state
(or other jurisdiction) securities or “Blue Sky” laws applicable to the Company
or the Shares to be Transferred; and

 

·such Transfer would not be a “prohibited transaction” under ERISA or the Code
or the regulations promulgated thereunder or cause all or any portion of the
assets of the Company to constitute “plan assets” under ERISA, certain
Department of Labor regulations or Section 4975 of the Code.

 

The Investor agrees that it shall pay all reasonable expenses, including
attorneys’ fees, incurred by the Company in connection with any Transfer of all
or any fraction of its Shares, prior to the consummation of such Transfer.

 

Any person that acquires all or any fraction of the Shares of the Investor in a
Transfer permitted under this Appendix E shall be obligated to pay to the
Company the appropriate portion of any amounts thereafter becoming due in
respect of the Capital Commitment committed to be made by its predecessor in
interest. The Investor agrees that, notwithstanding the Transfer of all or any
fraction of its Shares, as between it and the Company it shall remain liable for
its Capital Commitment prior to the time, if any, when the purchaser, assignee
or transferee of such Shares, or fraction thereof, becomes a holder of such
Shares.

 

The Company shall not recognize for any purpose any purported Transfer of all or
any fraction of the Shares and shall be entitled to treat the transferor of
Shares as the absolute owner thereof in all respects, and shall incur no
liability for distributions or dividends made in good faith to it, unless the
Company shall have given its prior written consent thereto and there shall have
been filed with the Company a dated notice of such Transfer, in form
satisfactory to the Company, executed and acknowledged by both the seller,
assignor or transferor and the purchaser, assignee or transferee, and such
notice (i) contains the acceptance by the purchaser, assignee or transferee of
all of the terms and provisions of this Subscription Agreement and its agreement
to be bound thereby, and (ii) represents that such Transfer was made in
accordance with this Subscription Agreement, the provisions of the Memorandum
and all applicable laws and regulations applicable to the transferee and the
transferor.

 

 

 

 

EXHIBIT A

 

CIP MATRIX

 

To help the government fight the funding of terrorism and money laundering
activities, U.S. federal law requires certain financial institutions to obtain,
verify, and record information that identifies each person who opens an account.

 

The Company may reject your subscription if the required identifying information
is not provided.

 

Each Investor must provide the following information and documents to the
Administrator in order to satisfy its anti-money laundering program:

 

Non-U.S. Persons:  

 In addition to the specific requirements listed below, Non-U.S. Investors must
also:

 

 1.           Provide a translation for any documents not in English.

 

 2.           (Other than individual Non-U.S. Persons) Provide a statement of
account purpose, including: (a). Nature of the customer’s business and the
market it serves; (b) Account purpose/Is the account being established on behalf
of the customers’ customers? (c) Anticipated account activity

 

 

(Note: If an asterisk (*) appears next to an item listed below, the item is
optional.)

 

Type of Investor   Identification Information   Verification Information

Individual

 

Individuals include owners of individual accounts, both individual owners of
joint accounts and power of attorney

 

1.        Name of investor

2.        Physical address and mailing address (if different)

3.        Date of Birth

4.        Social Security Number

5.        Signed subscription document

6.        List of authorized signers (other than investor, if any)

7.        Source of Wealth*

8.        Telephone number*

9.        Occupation *

10.      Employer *

11.      Email address/website *

 

Copy of either:

1. Passport OR

2. Photo Drivers license OR

3. Other government–issued photo ID

 

Note: Non-Documentary methods (i.e., PA compliance) may also be utilized for
verification.

 

 

 

 

 

Type of Investor   Identification Information   Verification Information

Private Corporation

 

Private Corporation includes Limited Liability Companies (LLC)

 

1.        Name of corporation

2.        Beneficial Owners with more than 20% interest

3.        Physical address & mailing address (if different)

4.        U.S. TIN or other government ID number (accompanied by a description
of the type of identification and the name of the issuing government body)

5.        Signed subscription document

6.        List of Authorized Signers

7.        Nature of business

8.        Source of Wealth*

9.        Telephone number*

10.      Email address/website *

 

 

Copy of either:

1. Certificate of Incorporation OR

2. Certificate of good standing OR

3. Government issued business license

 

Note: Non-Documentary methods (i.e.

PA compliance) may also be utilized for

verification.

 

Foreign Banks: a Shell Bank certification must be supplied

 

U.S. Public Corporation  

1.        Name of corporation

2.        Physical address & mailing address (if different)

3.        U.S. TIN or other government ID number

4.        Signed subscription document

5.        List of Authorized Signers

6.        Source of Wealth*

7.        Telephone number*

8.        Email address/website *

 

 

Obtain:

Ticker Symbol

 

Partnerships

 

Partnerships include Limited Partnership (LP)

 

1.        Name of partnership

2.        Partners with more than 20% interest

3.        Physical address & mailing address (if different)

4.        U.S. TIN or other government ID number

5.        Signed subscription document

6.        List of Authorized Signers

7.        Nature of business

8.        Source of Wealth*

9.        Telephone number*

10.      Email address/website *

 

 

Copy of:

1. Partnership/Membership Agreement

 

Note: Non-Documentary methods (i.e. PA compliance) may also be utilized for
verification.

 

Non-U.S.-Based Partnerships:

Copy of:

1. An unexpired government-issued photo drivers license or other
government-issued ID for all managing or general partner(s)

2. If the GP/managing partner is a business entity, U.S. TIN or other government
ID number with a description of the type of the identification and the name of
the issuing body

 

 

 

 

 

Type of Investor   Identification Information   Verification Information U.S.
Non-Profit  

1.        Name of entity

2.        Physical address & mailing address (if different)

3.        U.S. TIN or other government ID number

4.        Signed subscription document

5.        List of Authorized Signers

6.        Nature of business

7.        Source of Wealth*

8.        Telephone number*

9.        Email address/website *

 

 

Copy of:

1. IRS Determination Letter

 

Note: Non-Documentary methods are not an acceptable backup for Non-Profits; IRS
Determination Letter must be obtained.

 

Trust  

1.        Name of trust

2.        List of Trustee(s)

3.        Physical address & mailing address (if different)

4.        U.S. TIN or other government ID number

5.        Signed subscription document

6.        Name of maker of trust (grantor/trustor)

7.        List of principal beneficiaries

8.        Source of Wealth*

9.        Telephone number of Trust*

10.      Successor Trustee*

11.      Email address/website *

 

 

Copy of:

1. Trust deed

 

Note: Non-Documentary methods are not an acceptable backup for Trusts; Trust
deed must be obtained.

 

 

Investor declared as exempt from CIP

 

(ERISA Plan, Governmental Agency, Financial Institution subject to Section 352
of the USA PATRIOT Act or Publicly Traded Companies listed on the New York Stock
Exchange & Nasdaq)

 

1.        Name of entity

2.        Physical address & mailing address (if different)

3.        U.S. TIN or other government ID number

4.        Signed subscription document

5.        List of authorized signers

6.        Telephone number *

7.        Email address/website *

 

 

Copy of:

1.    If ERISA – copy of IRS letter or IRS form 5500 or plan document

2.    If Governmental Agency – website research or alternative informational
source

If Financial Institution subject to Section 352 of the USA PATRIOT Act
certificate # for bank on FDIC website or look up CRD# for a Broker Dealer on
the FINRA.org website

4.    If publicly traded company listed on the New York Stock Exchange or Nasdaq
– Ticker symbol in order to research in Bloomberg

 

 

 

 

Individuals Associated with U.S. Entities

 

In addition to the identification verification performed on the entity (i.e.
LLC, LP, trust), verification of the identities of the individuals listed below
must also be performed, where applicable, as specified in the table.

 

·Beneficial Owners with more than 20% interest of Private Companies and Limited
Liability Companies (LLC)

·Partners with more than 20% interest of all Partnerships including Limited
Partnerships (LP)

·Trustees

 

Identification Information   Verification Information

1.      Name

2.      Physical address & mailing address (if different)

3.      Date of birth

4.      U.S. TIN or other government ID number

 

Copy of:

1. Passport OR

2. Photo drivers license OR

3. Other government-issued photo ID

 

Note: Non-Documentary methods (i.e. PA compliance) may also be utilized for
verification.

 

 

 

 

Exhibit C

 

Contact Information Sheet for Mercer Audax Credit Feeder Fund, LP

 

Primary Contact:

Harry Leggat

Mercer

701 Market Street

Suite 1100

St. Louis, MO 63101

Phone: (314) 588-2500

Email: harry.leggatt@mercer.com

 

CC Contacts (for all correspondence, including statements, tax forms, legal
documents, audits, performance letters, etc.):

 

Kristin Ferrer

Mercer

701 Market Street

Suite 1100

St. Louis, MO 63101

Phone: (314) 588-2500

Email: kristin.ferrer@mercer.com

Zoya Filippova

Mercer

701 Market Street

Suite 1100

St. Louis, MO 63101

Phone: (314) 588-2500

Email: zoya.fllippova@mercer.com

   

Maxwell C. Bauer

Mercer

701 Market Street

Suite 1100

St. Louis, MO 63101

Phone: (314) 588-2500

Email: maxwel1.bauer@mercer.com

Geraldine Arnold

Mercer

701 Market Street

Suite 1100

St. Louis, MO 63101

Phone: (314) 588-2500

Email: geraldine.amold@mercer.com

   

David Greenberg

Mercer

701 Market Street

Suite 1100

St. Louis, MO 63101

Phone: (314) 588-2500

Email: david.greenberg.@mercer.com

David Kowalczyk

Mercer

701 Market Street

Suite 1100

St. Louis, MO 63101

Phone: (314) 588-2500

Email: david.kowalczyk@mercer.com

   

Eric Rudy

Mercer

701 Market Street

Suite 1100

St. Louis, MO 63101

Email: eric.rudy@mercer.com

Bill Muysken

Mercer

I Tower Place West

London EC3R 5BU, UK

Phone : +44 (0)20 7178 5519

Email : bill.muysken@mercer.com

   

Garvan McCarthy

Mercer

I Tower Place West

London EC3R 5BU, UK

Phone : +44 (0)20 7178 5785

Email: garvan.mccarthy@mercer.com

IFS, A State Street Company

Attn: Nicole Kelleher

100 Huntington Ave

Copley Plaza Tower

Boston, MA 02206

Phone: (617) 662-7125

Email: MercerNAV@ifs.statestreet.com

 

 

 

 

EXHIBIT D

 

WIRE INSTRUCTIONS FOR MERCER AUDAX CREDIT FEEDER FUND, LP

 

Please update your records with the following wire instructions for Mercer Audax
Credit Feeder Fund, LP

 

 

USD Cash Instructions

 

State Street Bank and Trust Company, Boston

One Lincoln Street

Boston, MA, USA

02111

 

ABA#: 011000028

DDA#: 10631877

Acct Name: Mercer Audax Credit Feeder Fund, Ltd

Ref: MEP2

 

DTC Settlement Instructions

 

State Street Bank

Participant #: 997

Agent Bank #: 26022

FINS ID#: 58873

FFC: SSC Fund MEP1

 

 

 